UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) {X} ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR { } TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 333-21011 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: FIRSTENERGY CORP. SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: FIRSTENERGY CORP. 76 SOUTH MAIN STREET AKRON, OH44308 FirstEnergy Corp. Savings Plan Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2010 3 Notes to Financial Statements 4-11 Supplemental Schedule: Schedule H, line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2010 12-24 Other schedules of additional financial information have been omitted as they are not applicable or are not required based on the disclosure requirements of the Employee Retirement Income Security Act of 1974 and applicable regulations issued by the United States Department of Labor. Report of Independent Registered Public Accounting Firm To the Participants and Savings Plan Committee of the FirstEnergy Corp. Savings Plan Akron, Ohio We have audited the accompanying statements of net assets available for benefits of FirstEnergy Corp. Savings Plan as of December 31, 2010 and 2009 and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of FirstEnergy Corp. Savings Plan as of December 31, 2010 and 2009 and the changes in its net assets available for benefits for the year ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ BOBER, MARKEY, FEDOROVICH & COMPANY Akron, Ohio June 23, 2011 1 FirstEnergy Corp. Savings Plan Statement of Net Assets Available for Benefits As of December 31, Assets Investments, at fair value (see Notes 5, 6 and 7) $ $ Receivables: Accrued interest and dividends Employer contributions Participant contributions Notes receivable from participants Due from brokers - Total receivables Total assets Liabilities Administrative expenses payable Due to brokers Total liabilities Net assets available for benefits at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 FirstEnergy Corp. Savings Plan Statement ofChanges in Net Assets Available for Benefits For the Year Ended December 31, Additions: Contributions Employer $ Participant Total contributions Investment Income: Interest and dividends Net appreciation in fair value of investments (see Note 5) Total investment income Interest income on notes receivable from participants Deductions: Distributions to participants ) Administrative expenses ) Total deductions ) Increase in net assets available for benefits Net assets available for benefits, beginning of year Net assets available for benefits, end of year $ The accompanying notes are an integral part of these financial statements. 3 FirstEnergy Corp. Savings Plan Notes to Financial Statements December 31, 2010 and 2009 1. Description of the Plan The following brief description of the FirstEnergy Corp. Savings Plan (Plan) is provided for general information purposes only. Participants should refer to the Plan documents for more complete information. General The Plan is a defined contribution plan and was established to provide a systematic savings program for eligible employees and to supplement such savings with employer contributions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA) and the Internal Revenue Code of 1986, as amended (IRS Code). Administration FirstEnergy Corp. (FirstEnergy) is the sponsor of the Plan. The FirstEnergy Savings Plan Committee is the administrator of the Plan and has responsibility for the day-to-day administration of the Plan. Plan assets are held in trust under an arrangement with State Street Bank & Trust Company (State Street). Record keeping with respect to individual participant accounts is maintained by ING. Participation Generally, all full-time and part-time employees of FirstEnergy and its subsidiaries not represented by a collective bargaining union are eligible participants in the Plan. Full-time and part-time employees represented by a labor union may participate to the extent permitted by their respective collective bargaining agreement. New employees who do not make an affirmative election to make (or not make) pre-tax contributions to the Plan are deemed to have made an election to contribute 3% of eligible earnings for each payroll period increasing by 1% each April until a contribution rate of 6% is attained. Certain GPU union participants are automatically enrolled at 2%, Utility Workers Union of America (UWUA) Local 180 is without escalation and International Brotherhood of Electrical Workers (IBEW) Local 777 has a graduated increase of 1% per year up to 4%. A new employee who has not made an affirmative election as to the investment of his or her account shall have his or her account invested in the age appropriate LifePath Portfolio Fund made available to Plan participants. A LifePath Portfolio Fund is an investment alternative that provides a mixture of fixed income and equity investments that are matched to an individual’s age and assumed retirement date. Contributions Subject to IRS Code limitations, the Plan allows each participant to contribute 1% to 75% (21% for participants represented by IBEW Local 777 and 22% for participants represented by UWUA Local 180) of their eligible earnings to the Plan through payroll deductions. Participant contributions may be made as before-tax, after-tax or Roth 401(k) contributions. During any calendar year in which a participant attains age 50 or older, he or she may elect to make additional pre-tax contributions, called “catch-up” contributions to the Plan. In order to be eligible to make catch-up contributions, the participant must anticipate that his or her pre-tax contributions to the Plan will reach the applicable annual Internal Revenue Service (IRS) limit on that type of contribution. FirstEnergy makes a matching contribution of 50% on the first 6% of compensation contributed by an employee, except for certain GPU union participants who receive a match on the first 4% of eligible contributions. During 2010 and 2009, FirstEnergy made additional discretionary bonus match contributions based on the achievement of certain performance objectives. Effective January 1, 2011, FirstEnergy eliminated future bonus matching contributions.All employer matching contributions are invested in FirstEnergy common stock, except for certain GPU union participants whose matching contributions are invested in cash. The number of shares of FirstEnergy Common Stock Fund contributed to each Participant is based on the market price of the Stock Fund as determined at the end of each pay period. Plan participants may diversify matching contributions held in FirstEnergy common stock at any time, subject to certain limitations. 4 FirstEnergy Corp. Savings Plan Notes to Financial Statements December 31, 2010 and 2009 Participant Accounts Individual accounts are maintained for each Plan participant. Each participant’s account is credited with the participant’s contributions, employer’s matching contributions and allocated Plan earnings. Participants are vested in the entire value of their account at all times. Investments Participants direct the investment of their contributions and account balances into various investment options including ten LifePath Funds that include a diversified mix of asset classes based on expected retirement date, thirteen Plan investment options with different objectives covering a range of asset classes and risk levels, a self-managed brokerage account that offers a participant the ability to invest in any security listed on the NYSE, ASE or NASDAQ and a wide range of mutual funds. Notes Receivables from Participants Participants may borrow up to 50% of their total account balance, excluding their Roth 401(k) balance, not exceeding $50,000 including loans outstanding and the highest unpaid loan balance over the previous 12 months. The interest rate for new loan issuances is adjusted each quarter to the prime rate plus 1% based on the prime rate on approximately the 15th day of the last month of the preceding quarter. Interest rates on outstanding loan balances as of December 31, 2010 range from 4.25% to 10.5%. Participants may have up to two loans outstanding at one time. The minimum loan amount is $1,000 and must be repaid within 6 to 60 months. If the loan is for the purchase of a principal residence, the loan repayment period can be extended up to 30 years. The repayments of principal and interest are credited to the participants' account balances within the respective funds. The participant repays the loan and all related interest through payroll deductions. 2. Summary of Significant Accounting Policies The financial statements have been prepared on the accrual basis of accounting. Benefits are recorded when paid. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect reported amounts and disclosures. Actual results may differ from these estimates. The Plan’s investments are stated at fair value. See Note 6 for a discussion of fair value measurements. Notes receivable from participants represent participant loans and are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent participant loans are reclassified as distributions based upon the terms of the Plan document. Repayments of principal and interest are recognized in the period in which payroll deductions are processed. Investment income consists of interest and dividend income. The net appreciation (depreciation) in the fair value of investments consists of realized gains or losses and unrealized appreciation (depreciation) on those investments. Dividend income is accrued on the ex-dividend date. Purchases and sales of securities are recorded on a trade-date basis. Realized gains and losses from security transactions are reported based on historical cost. Expenses for the administration of the Plan are generally paid for by the Plan. 3. Recently Adopted Accounting Standards In 2010, the Plan adopted a change in authoritative accounting guidance regarding loans to participants in defined contribution plans. The revised guidance requiresparticipant loans to be measured at their unpaid principal balance plus accrued interest and classified as notes receivable from participants. Loans to participants were reported on the Statements of Net Assets Available for Benefits as of December 31, 2010 and 2009 on this basis. 5 FirstEnergy Corp. Savings Plan Notes to Financial Statements December 31, 2010 and 2009 4. Plan Termination Although FirstEnergy has not expressed any intent to do so, it reserves the right to discontinue or terminate the Plan at any time. If the Plan should be terminated, in whole or in part, participants will be entitled to withdraw the full value of their accounts, to the extent allowed by law. 5. Investments The fair value of the Plan’s investments as of December 31, 2010 and 2009 are summarized as follows: Balanced funds $ $ Bond funds Cash and cash equivalents Capital preservation fund Domestic stocks FirstEnergy common stock International stocks Other Investments Self managed brokerage accounts Total investments at fair value $ $ The Plan’s interest and dividend income as well as the appreciation (depreciation) of investments (including gains and losses on investments bought, sold and held during the year) for the year ended December 31, 2010 were as follows: Interest and dividend income $ Net appreciation (depreciation) in fair value of investments: Balanced funds Bond funds ) Domestic stocks FirstEnergy common stock ) International stocks Other Investments ) Self managed brokerage accounts Net appreciation Net investment income $ 6 FirstEnergy Corp. Savings Plan Notes to Financial Statements December 31, 2010 and 2009 The following presents the fair value of investments that represent 5% or more of the Plan’s net assets as of December 31: FirstEnergy Common Stock 9,451,332 and 9,083,613 shares, respectively $ $ Capital Preservation Fund 540,565,074 and 557,316,126 units, respectively $ $ SSgA S&P 500 Index Fund 1,033,405 and 1,106,003 shares, respectively $ $ American Funds EuroPacific Growth Fund 4,201,909 and 4,011,243 shares, respectively $ $ PIMCO Total Return Fund Institutional Class 14,923,962 and 11,472,586 shares, respectively $ $ 6. Fair Value Fair value is the price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between willing market participants on the measurement date. A fair value hierarchy has been established that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted market prices in active markets for identical assets or liabilities (Level1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those where transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 assets include registered investment companies and common stocks. Registered investment companies and common stocks are stated at fair value as quoted on a recognized securities exchange and are valued at the last reported sales price on the last business day of the Plan year. Level 2 – Pricing inputs are either directly or indirectly observable in the market as of the reporting date, other than quoted prices in active markets included in Level 1. Additionally, Level 2 includes those financial instruments that are valued using models or other valuation methodologies based on assumptions that are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors and current market and contractual prices for the underlying instruments, as well as other relevant economic measures. Level 2 investments include common collective trusts, cash and cash equivalents, the self managed brokerage accounts and the Capital Preservation Fund. Common collective trusts are composed of a non-benefit-responsive investment fund. The Capital Preservation Fund is composed of fully benefit-responsive investment contracts. The self managed brokerage accounts are composed of a wide range of investments as directed by participants. The fair value of investments in the non-benefit-responsive investment funds is based upon the quoted redemption value of units owned by the Plan at year end. The fair value of fully benefit-responsive investment contracts is calculated using a discounted cash flow model which considers recent fee bids as determined by recognized dealers, discount rate and the duration of the underlying portfolio securities. Common collective trusts and the Capital Preservation Fund are not available in an exchange and active market; however, the fair value is determined based on the underlying investments as traded in an exchange and active market. The Capital Preservation Fund invests in a portfolio of high-quality short and intermediate-term U.S. bonds, including U.S. government treasuries, corporate debt securities and other high-credit-quality asset-backed securities. The fair value of the 7 FirstEnergy Corp. Savings Plan Notes to Financial Statements December 31, 2010 and 2009 wrapper contracts is based on the wrap contract fees provided by the insurance companies and are included in total fair value of the Capital Preservation Fund. Level 3 – Pricing inputs include inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. The Plan does not have any Level 3 investments. The following presents the Plan’s investments measured at fair value as of December 31: December 31, 2010 Level 1 Level 2 Level 3 Total Capital Preservation Fund Cash and cash equivalents $
